Citation Nr: 1428226	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.  

5.  Entitlement to service connection for insomnia.  

6.  Entitlement to service connection for lower intestine removal.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law 


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008, August 2009, November 2011 and October 2013 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record shows that the Veteran was scheduled to appear at a video conference hearing on May 13, 2014.  In correspondence from the Veteran's representative received on May 8, 2014, a delay in the hearing was requested to have the Board undertake further efforts to obtain the Veteran's service treatment records, and if the appeals continued to be denied, it was requested that a hearing at that time be re-scheduled.  

Desiring to exercise an of economy of effort in development of the evidence, any currently requested development should be consolidated with any development as may become indicated from the testimony taken at the hearing, and a thorough review of the record.  Moreover, it would seem the content of any missing service records could be described by the Veteran at a hearing, as he would be in the best position to know what they may contain.  

Since it appears a hearing before a member of the Board is still desired, the case will be remanded for that to be re-scheduled.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be re-scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth under 38 C.F.R. § 20.700(a), 20.704(a).   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

